UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): June 26, 2009 SILICON IMAGE, INC. (Exact name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26887 77-0396307 (Commission File Number) (IRS Employer Identification No.) 1060 East Arques Ave., Sunnyvale, CA 94085 (Address of Principal Executive Offices) (Zip Code) (408)616-4000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM Costs Associated with Exit or Disposal Activities On June 26, 2009,the Registrant announced a reduction in force of approximately 80 employees to realign and focus its resources on its core competencies and in order to better align its revenues and expenses.The Registrant plans to complete asignificant portionof the activities related to this reduction in force by June 30, 2009, with the remainder expected to be completed by the end of 2009. In connection with this reduction in force, the Registrant expects to record pre-tax restructuring charges in the range of $7.0 to $9.0 million during 2009, primarily related to employee severance arrangements.All of the charges are, or will be, cash expenditures. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 2009SILICON IMAGE, INC. By: _/s/Hal Covert Harold Covert Chief Financial Officer
